Harwell, J.
1. When considered in connection with the charge of the court as a whole and the evidence in the casé, the instructions eom- , plained of were not erroneous foV -any reason assigned. '
2. There is no merit in the ground of the motion -for a new trial,. which assigns error because the court did not charge upon the character of the deceased for violence and turbulence. The defendant should have submitted a timely written request, if a charge on. this subject was desired. Tillman v. State, 136 Ga. 59 (70 S. E. 846). The charge of the court fairly submitted to the jury the issues in the case. The evidence amply authorized the verdict of voluntary manslaughter, no error of law appears, and, the trial judge having approved the verdict, this court will not interfere.

Judgment affirmed.


Broyles, P. J., and Bloodworth, J., concur.